Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 5,622,249) in view of Sorvisto et al. (DE 10249031).
Morin shows a belt scraper having a scraper element 25 which is brought into contact with a belt 20, the scraper element 25 is pivotable about an axis 65, Figure 4 shows an embodiment where a spring element 70 generates a torque which acts on the scraper element 25, the spring  is a helical spring, there is a sensor provided for determining a pivoting angle of the scraper element wherein the sensor includes a detecting part and an index part 72 which index part 72 is arranged at a distance from the pivoting axis on a movable element 63 that is coupled to the scraper element 25.  The sensor is not a contactless sensor.  However, shown by Sorvisto et al. in Figure 4 is the use of a contactless sensor 28 which determines the position of a lever which is attached to a scraper element for determining a pivoting angle.  To merely use a contactless sensor instead and the contacting sensor to perform the exact same function would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it is well understood in the art that to use different types of sensors to perform a known function.  In this case each reference is sensing an angular position of a scraper device.

Re claim 3, shown is a control unit 30 which is connected to a further control unit 33 which creates an analysis circuit.
Re claim 4, detecting part 28 is mounted so as to be stationary.
Re claim 5, Morin shows a pivoting arm 63 which includes index element 72.
Re claim 6, see Figure 1 of Morin which shows an angle of greater than 90 degrees.
Re claim 7, lever arm 63 can be considered as a connecting rod.
Re claim 9, inherent in contactless sensors is the use of magnets.
Re claim 10, the scraper element and the sensor are arranged in an axial direction at a distance from one another.
Re claim 11, inherent is the presence of bearing on rotating shafts.
Re claim 13, Sorvisto et al. teach the pivoting axis 17 arranged between sensor 28 and scraper 16.
Re claim 14, a sensor signal is generated by each reference in response to an angular location of the scraper element.
Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/25/2022